Exhibit 10.2
UDR, Inc.
Independent Director Compensation

          Component   Compensation  
Annual Board Retainer
       
Non-Executive Chairman
  $ 100,000  
Non-Executive Director
  $ 50,000          
Annual Committee Retainer
       
Member
       
Audit
  $ 7,500  
Compensation
  $ 7,500  
Executive*
  $ 7,500  
Governance
  $ 7,500  
Chairman
       
Audit
  $ 15,000  
Compensation
  $ 15,000  
Executive*
  $ 15,000  
Governance
  $ 15,000          
Long-term incentives
       
Fixed
       
# of shares
  TBD
Vesting
  1/3 of the Shares shall vest each year on the date of grant
Value
  $90,000 (at closing sales price on 1/1/08)
($180,000 for Non-Executive Chairman)
Performance
       
# of shares
  None
 
       
Vesting
       
 
       
Value
       
Maximum
       

 

      *   Other than a member who also holds the position of Chairman of the
Board.

 

